Exhibits 8.1. List of significant subsidiaries of Pampa Energía S.A. 1) Generation Business Inversora Nihuiles S.A. Inversora Diamante S.A. Inversora Piedra Buena S.A. Central Térmica Loma de la Lata S.A. Hidroeléctrica Los Nihuiles S.A. Hidroeléctrica Diamante S.A. Central Piedra Buena S.A. Central Térmica Güemes S.A. Energía Distribuida S.A. Pampa Comercializadora S.A. 2) Transmission Business Transelec Argentina S.A. Citelec S.A. Transener S.A. Transba S.A. 3) Distribution Business IEASA S.A. EASA S.A. Empresa Distribuidora y Comercializadora Norte S.A. 4) Oil Business Petrolera Pampa S.A. 5) Gas Business PEPCA S.A. Compañía de Inversiones de Energía S.A. TGS S.A. 6) Other Business Bodega Loma de la Lata S.A. All of the subsidiaries mentioned above have their jurisdiction of incorporation in the Republic of Argentina.
